Case 16-08959-JMC-7          Doc 102     Filed 09/24/20     EOD 09/24/20 08:13:01          Pg 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

IN RE:                                      )
                                            )
STEVEN PAUL BUTNER,                         )          CASE NO. 16-08959-JMC-7
                                            )
                                            )
                                     DEBTOR.)

                                TRUSTEE’S MOTION TO REOPEN

         Gregory K. Silver, Trustee herein, moves the Court to reopen this case for the reason that

he has found assets herein providing a likely dividend to unsecured creditors.

         WHEREFORE, Trustee prays this case be reopened with the costs to do so deferred until

the monies are obtained herein for such.

                                                     /s/ Gregory K. Silver
                                                     Gregory K. Silver
                                                     445 N. Pennsylvania St., Suite 810
                                                     Indianapolis, IN 46204
                                                     (317) 590-0418 – FAX: (317) 860-8614
                                                     trusteegksilver@yahoo.com




                                    CERTIFICATE OF SERVICE

        I hereby certify that on September 24, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

United States Trustee
ustpregion10.in.ecf@usdoj.gov

Penny Lynn Carey
carey.law@hotmail.com

Heather M. Crockett
Heather.Crockett@atg.in.gov

Kathleen Konkoly
Kathleen.konkoly@atg.in.gov
Case 16-08959-JMC-7         Doc 102     Filed 09/24/20     EOD 09/24/20 08:13:01        Pg 2 of 2




Justin J. Kosiba
bkfilings@hensleylegal.com

Mark S. Zuckerberg
filings@mslaw.com


       I further certify that on September 24, 2020, a copy of the foregoing was mailed by first-
class U.S. Mail, postage prepaid, or electronic mail as indicated and properly addressed to the
following: N/A


                                                   /s/ Gregory K. Silver
                                                   Gregory K. Silver
